          Case 1:19-cv-10999-AT Document 34 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/27/2020
 Emanuel Delacruz, On Behalf Of Himself And
 All Other Persons Similarly Situated,
                                                             1:19-cv-10999 (AT) (SDA)
                                 Plaintiff,
                                                             ORDER SCHEDULING
                    -against-
                                                             SETTLEMENT CONFERENCE
 The Yankee Candle Company, Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, July 22, 2020 at 10:00 a.m. Due to recent public health concerns, the settlement

shall proceed by telephone unless the parties advise the Court that they have access to and prefer

proceeding by alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               May 27, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
